internal_revenue_service number info release date uil ---------------------------- ------------------------------------------ -------------------------------- --------------------------------------- ------------------------- ---------------------------- department of the treasury washington dc person to contact ---------- id no ------------- telephone number --------------------- refer reply to cc psi b07 - genin-104282-04 date march dear ---------------- i am responding to your letter dated date regarding revproc_2001_34 which relates to the tax_credit for solid synthetic fuels produced from coal sec_29 of the internal_revenue_code in your letter you ask that the internal_revenue_service service once again review its ruling practice regarding this subject sec_29 provides a tax_credit for the production and sale of solid synthetic fuels produced from coal revrul_86_100 1986_2_cb_3 adopts for purposes of sec_29 the definition of synthetic_fuel in sec_1_48-9 of the income_tax regulations sec_1_48-9 provides that to be synthetic a fuel must differ significantly in chemical composition as opposed to physical composition from the substance used to produce it revrul_86_100 describes favorably processes such as gasification liquefaction and production of solvent refined_coal that result in substantial chemical changes to the entire coal feedstock rather than changes that affect only the surface of the coal in the fall of both the treasury_department and the congress began to receive comments regarding the ruling position of the service and the operational practices of some members of the synfuel industry in response to these comments treasury and the service published revproc_2000_47 announcing a suspension of rulings while the service reconsidered the ruling position during the reconsideration over five hundred pages of comments were received expressing a broad range of opinions from those that alleged outright fraud to those that expressed the belief that the service had been correctly administering a valuable national program in the spring of the service announced in revproc_2001_30 as modified by revproc_2001_34 that the rulings would continue but that new rulings would not go genin-104282-04 beyond the processes approved in the rulings issued prior to the year since then the service has issued numerous private letter rulings in issuing these letters the service has in every case reviewed a report prepared by the taxpayer’s experts which states that the taxpayer’s process when applied to coal feedstock results in a fuel that differs significantly in chemical composition from the coal in the past year the service released announcement stating that the service would review the scientific validity of test procedures and results presented as evidence of significant chemical change and that the rulings on the question of significant chemical change are suspended until the completion of the review during the review the service and the treasury received many comments from the synfuel industry and members of congress stating that announcement has created significant economic problems including plant closings and employee layoffs interference with transfers of facilities and financial reporting complications many comments also stated that the suspension of rulings and the questioning of longstanding testing procedures are tantamount to a repeal of the credit and could undermine taxpayers’ ability to rely on acts of congress and the private_letter_ruling process on date the service issued announcement upon completion of the review the announcement states that the test procedures and results used by taxpayers are scientifically valid if the procedures are applied in a consistent and unbiased manner the service believes however that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 do not produce the level of chemical change required by sec_29 and revrul_86_100 nevertheless the service continues to recognize that many taxpayers and their investors have relied on its long standing ruling practice to make investments therefore the service will continue to issue private letter rulings on significant chemical change but will impose additional requirements regarding taxpayers’ sampling and data record retention practices moreover the service will only allow the credit where the taxpayer’s facility was placed_in_service prior to date i hope this letter addresses these concerns you had on the subject please contact me or -----------------------------------------if you have any questions s joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries sincerely
